Citation Nr: 0813315	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the account of 
housebound status.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1962 to April 1963.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1. The veteran's only service-connected disability is 
schizoaffective disorder, rated as 100 percent disabling.

2. The medical and other evidence of record does not reveal 
that the service-connected schizoaffective disorder has 
rendered the veteran permanently bedridden or so helpless 
that he is unable to perform self-care tasks or protect 
himself from the hazards incident to his daily environment 
without care or assistance of another person on a regular 
basis.

3. The medical and other evidence of record does not reveal 
that the veteran's schizoaffective disorder has caused the 
veteran to be permanently housebound.

4. The veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to service-connected 
schizoaffective disorder. 


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance, or on the account of 
housebound status are not met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance, or on the 
account of housebound status.  In essence, he appears to 
contend that his service-connected schizoaffective disorder 
makes him a danger to himself, necessitating the attendance 
of others.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for entitlement to special monthly compensation 
based on the need for regular aid and attendance in a letter 
from the RO dated January 20, 2005. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local government, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the January 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
veteran's medical treatment records and provided the veteran 
with a VA examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance. Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a) 
(2007). 

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others. Id.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present." See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound. The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2007). 

Analysis 

As was alluded to above, the veteran appears to contend that 
his service-connected schizoaffective disorder makes him a 
threat to himself and others, thus requiring the aid and 
attendance of others.

Mittleider concerns

The veteran's only service-connected disability is the 
schizoaffective disorder, which is rated 100 percent 
disabling.

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
schizoaffective disorder, the veteran's psychiatric 
symptomatology includes polysubstance abuse, personality 
disorder, post-traumatic stress disorder, and depressive 
neurosis.  These disorders are not service connected.  

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the veteran's mental health symptomatology.  The 
Board will therefore assume that all of the veteran's 
psychiatric symptomatology is attributed to his service-
connected schizoaffective disorder.



Discussion

The veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.  
Moreover, the Board notes that the veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  As noted above, the veteran's only 
service-connected disability is schizoaffective disorder 
(rated 100 percent disabling).

The objective evidence does not demonstrate that the veteran 
is currently housebound, that is, he is not substantially 
confined to his home or the immediate premises.  During the 
February 2005 VA examination the veteran reported that he is 
able to walk four blocks and that he will occasionally take 
the bus.  A subsequent March 2005 examination revealed that 
the veteran will shop for groceries by himself.  Furthermore, 
in April 2004 the veteran complained of legal problems 
involving traffic tickets, suggesting that he drives a car.  
See an April 2, 2004 VA mental health treatment note. 

In short, there is no evidence that the veteran is 
substantially confined to his apartment, and he does not 
appear to contend that he is.

For the same reasons, the competent medical evidence shows 
that the veteran is not permanently bedridden. Indeed, the 
veteran has not contended that his schizoaffective disorder 
renders him permanently bedridden. 

Turning to the need for aid and attendance of another, the 
veteran asserts that he needs assistance with caring for 
himself and cooking.  Specifically the veteran has stated 
that he cannot stay focused on what he is doing and therefore 
presents a danger to himself. 

In February 2005 the veteran underwent a VA examination which 
noted that the veteran dressed and shaved himself prior to 
the appointment.  The VA examiner noted that the veteran was 
able to "get on and off the examining room table, in and out 
of a chair, dress and undress without any difficulty."  This 
is congruent with a March 2005 VA examination report which 
indicated that the veteran was dressed "very neatly."  The 
Board notes that there is no evidence of record indicating 
that the veteran's schizoaffective disorder impacts his 
ability to dress properly or maintain proper hygiene.  
Furthermore, the medical evidence does not indicate, and the 
veteran does not allege, that his service-connected 
schizoaffective disorder prevents him from attending to the 
wants of nature. 

The above-mentioned March 2005 VA examination report 
indicates that the veteran has "problems in the kitchen in 
getting distracted and burning things."  This appears to be 
congruent with the veteran's chief contention.  Currently the 
veteran will purchase his own groceries and his sister will 
cook "some meals for him." 
See March 2005 VA examination report.  The VA examiner stated 
that the veteran would probably "benefit from a meal program 
such as Meals on Wheels", but did not indicate that the 
veteran was unable to feed himself.  In fact, the VA examiner 
specifically stated that the veteran did not require 24 hour 
assistance by someone.  

The veteran's claim is not supported by any competent medical 
evidence demonstrating that he is in fact disabled due to his 
service-connected disorder to the extent that he requires the 
regular aid and assistance of another person, or that he is 
limited to his house and its immediate premises.  The need 
for someone to cook some meals, which appears to be the 
veteran's only limitation, does not amount to the kind of 
"helplessness" as to require the regular aid and attendance 
of another person.  Consequently, while the veteran may 
benefit from a meal delivery program, the inability to cook 
does not amount to the need for regular aid and attendance. 

In summary, a preponderance of the evidence is against the 
claim. The medical evidence appears to support the 
proposition that the veteran is active and mobile and is not 
in any way confined to his apartment or to his bed.  While he 
may be unable to cook, the veteran does not require any 
assistance to feed or care for himself.  The veteran has not 
submitted or pointed to any evidence to the contrary. 
Accordingly, the Board finds that entitlement to special 
monthly compensation for regular aid and attendance and at 
the housebound rate is not established.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


